DETAILED ACTION
This Office Action is in response to Amendment filed September 27, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-8 are rejected under 35 U.S.C. 101 for the following reasons:
(1) Regarding claim 4, the claimed invention is directed to an abstract idea, because (a) Applicants claim that ion implantation or electrochemical implantation is employed for the at least a portion of lattice interstitial sites of the silicon-based material to be filled with the at least one of noble gas atoms or other atoms with a low atomic number less than 10 as recited on lines 6-9, (b) however, ion implantation or electrochemical implantation is not exactly a process with which to locate implanted ions or atoms at atomically exact locations of lattice interstitial sites with an atomic precision, (c) rather, impinging ions or atoms during the ion implantation or electrochemical implantation having a certain kinetic energy would displace lattice atom site atoms into interstitial sites, and the ions or atoms would be located at the lattice atom sites rather than lattice interstitial sites, (d) also, when one performs an ion implantation or electrochemical implantation, implanted ions or atoms would be distributed in a Gaussian or Gaussian-like depth profile instead of being located at lattice interstitial sites, (e) furthermore, when one performs an ion implantation or electrochemical implantation, ions or atoms would channel through lattice interstitial sites, and therefore, even if one intends to locate a certain ion or atom at a certain lattice interstitial site, the ion or atom would more likely than not penetrate deep inside where the ion implantation or electrochemical implantation is performed, and (f) therefore, it is clear that filling at least a portion of lattice interstitial sites of the silicon-based material with the at least one of noble gas atoms or other atoms with a low atomic number less than 10 by the claimed ion implantation and/or the claimed electrochemical implantation is directed to a thought experiment or research plan, which is thus an abstract idea, that cannot be realized in reality before the effective filing date of the claimed invention since no one can locate noble gas atoms or other atoms with a low atomic number less than 10 with atomic precision.
(2) Also regarding claim 4, the claimed invention is directed to an abstract idea, because (a) Applicants claim that epitaxial growth is employed for the at least a portion of lattice interstitial sites of the silicon-based material to be filled with the at least one of noble gas atoms or other atoms with a low atomic number less than 10 as recited on lines 6-9, (b) however, epitaxial growth is not exactly a process with which to locate at least one of noble gas atoms or other atoms with a low atomic number less than 10 at atomically exact locations of lattice interstitial sites with an atomic precision, especially when one of ordinary skill in the art does not know how to incorporate noble gas atoms during the epitaxial growth process, (c) even if the other atoms with a low atomic number less than 10 can be incorporated into the epitaxial growth process, these other atoms with a low atomic number less than 10 would be covalently bonded to silicon or germanium atoms to become lattice atoms rather than staying inactive or isolated from the silicon or germanium atoms and then being incorporated into lattice interstitial sites, (d) in other words, Applicants appear to assume that the other atoms with a low atomic number less than 10 would not be bonded to adjacent silicon or germanium atoms during the epitaxial growth process, and then only when the silicon or germanium atoms are fully bonded to each other, the other atoms with a low atomic number less than 10 would be incorporated into the lattice interstitial sites at the last minute, which is directed to a thought experiment or research plan, which is thus an abstract idea or hypothesis, rather than fulfillable reality, and (e) therefore, it is clear that filling at least a portion of lattice interstitial sites of the silicon-based material with the at least one of noble gas atoms or other atoms with a low atomic number less than 10 by the claimed epitaxial growth is directed to an abstract idea that cannot be realized in reality before the effective filing date of the claimed invention since no one can locate noble gas atoms or other atoms with a low atomic number less than 10 with atomic precision.
(3) Further regarding claim 4, the claimed invention is directed to an abstract idea, because (a) Applicants claim that at least one of noble gas atoms or other atoms with a low atomic number less than 10 filling at least a portion of lattice interstitial sites of the silicon-based material “cause a lattice volume expansion of the silicon-based material to transform an energy band structure of the silicon-based material from an indirect band gap to a direct band gap” as recited on lines 6-11, (b) however, when at least one of noble gas atoms or other atoms with a low atomic number less than 10 fill at least a portion of lattice interstitial sites of the silicon-based material, these noble gas atoms or other atoms with a low atomic number less than 10 would not be bonded to the lattice atoms unless there is any mechanism that Applicants did not originally disclose, (c) in this case, the noble gas atoms or other atoms with a low atomic number less than 10 cannot cause the claimed lattice volume expansion of the silicon-based material, not to mention not being able to transform the energy band structure of the silicon-based material from the indirect band gap to the direct band gap, (d) the noble gas atoms or other atoms with a low atomic number less than 10 may be able to cause the claimed lattice volume expansion of the silicon-based material when the noble gas atoms or other atoms with a low atomic number less than 10 are covalently bonded to the silicon or germanium lattice atoms at the lattice atoms sites, not at the lattice interstitial sites, and (e) therefore, the limitation recited on lines 6-11 appears to be a thought experiment or research plan that Applicants would like to carry out, but does not reflect reality.
Claims 5-8 depend on claim 4, and therefore, claims 5-8 also fail to comply with the 35 USC 101 requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 4, Applicants did not originally disclose “at least a portion of lattice interstitial sites of the silicon-based material is filled” as recited on lines 6-7, because (a) the phrase “at least a portion of” can imply “an entirety of”, and (b) Applicants did not originally disclose an entirety of lattice interstitial sites of the silicon-based material can be filled, which would not be possible physically since retaining even one noble gas atom or one atom with a low atomic number less than 10 at an lattice interstitial site would be challenging without any trapping mechanism, which Applicants did not originally disclose.
(2) Also regarding claim 4, Applicants did not originally disclose “other atoms with a low atomic number less than 10” recited on lines 7-8 in its entire scope, because (a) atoms with a low atomic number less than 10 would include hydrogen, and (b) Applicants did not originally disclose that hydrogen atoms can be employed to be located at lattice interstitial sites to cause a lattice volume expansion of the silicon-based material recited on line 9.
(3) Further regarding claim 4, Applicants did not originally disclose that “at least one of ion implantation, electrochemical implantation, or epitaxial growth” can be employed to fill at least a portion of lattice interstitial sites of the silicon-based material with at least one of noble gas atoms or other atoms with a low atomic number less than 10, because the phrase “at least one of” suggests that two or more of the ion implantation, electrochemical implantation and epitaxial growth can be employed together, which Applicants did not originally disclose.
Claims 5-8 depend on claim 4, and therefore, claims 5-8 also fail to comply with the written description requirement.

Claims 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
(1) Regarding claim 4, Applicants originally disclosed that “a germanium material or a silicon-germanium alloy” recited on lines 4-5 would be formed by having “at least a portion of lattice interstitial sites” of the germanium material or silicon-germanium alloy having an initial band structure of indirect band gap “filled with noble gas atoms or other atoms with a low atomic number less than 10”.  However, other than suggesting a computer simulation and/or a possibility of forming a direct band gap germanium material or silicon-germanium alloy by using the noble gas atoms or other atoms with the low atomic number less than 10 atomically precisely introduced at least a portion of lattice interstitial sites, Applicants did not provide any enabling disclosure on how to alter the indirect band gap germanium material or silicon-germanium alloy to the direct band gap germanium material or silicon-germanium alloy.
One of ordinary skill in the art readily understands that it is not a trivial matter to alter the indirect band gap germanium material or silicon-germanium alloy to the direct band gap germanium material or silicon-germanium alloy, and the magnitude of stress needed to be applied to alter the indirect band gap germanium material or silicon-germanium alloy to the direct band gap germanium material or silicon-germanium alloy is so great that simply placing a handful of noble gas atoms or other atoms with the low atomic number less than 10 would not be able to lead to alteration of the indirect band gap germanium material or silicon-germanium alloy to the direct band gap germanium material or silicon-germanium alloy.
While Applicants showed Ge32Li1 and Ge32L2 in Figs. 3 and 4 of current application, respectively, Applicants did not originally disclose how the Li atoms in Figs. 3 and 4 of current application can apply any stress, be it tensile or compressive, to the Ge lattice atoms since Li atoms do not form any bonds with the Ge lattice atoms.  Rather, the Li atoms in Figs. 3 and 4 of current application simply stay between the Ge lattice atoms.  In addition, there are two additional factors to consider for the non-enablement of the claimed invention: (a) the noble gas atoms and the other atoms with the low atomic number less than 10 would diffuse relatively freely since they do not form any bonds with the lattice atoms, which means that the strain applied by the noble gas atoms or other atoms with the low atomic number less than 10 to the lattice atoms would constantly change as the noble gas atoms and the other atoms with the low atomic number less than 10 diffuse constantly, which naturally means that the claimed silicon-based light-emitting material would not have a permanent direct band gap even if arguendo a permanent band gap may have been originally obtained in an undisclosed way; and (b) even for Figs. 3 and 4 of current application, Applicants did not originally disclose the mechanism with which the Li atoms in the interstitial sites apply large enough stress to the neighboring Si or Ge lattice atoms to alter the indirect band gap germanium material or silicon-germanium alloy to the direct band gap germanium material or silicon-germanium alloy when the Li atoms just stay at empty spaces between the lattice atoms; if there is any stress applied by the Li atoms staying in and diffusing from the interstitial sites to the Si or Ge lattice atoms, it should be negligible and not enough to alter the band structure of the germanium material or silicon-germanium alloy.  Furthermore, if arguendo there is any stress applied by the Li atoms staying in and diffusing from the interstitial sites to the Si or Ge lattice atoms, the stress will be in random directions, because Applicants did not originally disclose how to place the noble gas atoms or other atoms with the low atomic number less than 10 with an atomic precision; in this case, randomly applied stresses by closest Li atoms would likely cancel each other, resulting in substantially zero stress applied to the Si or Ge lattice sites.
Additionally, because the noble gas atoms cannot form any bonds with the Si or Ge lattice atoms, and thus cannot influence the Si or Ge lattice atoms, the noble gas atoms cannot alter the indirect band gap germanium material or silicon-germanium alloy to the direct band gap germanium material or silicon-germanium alloy.  However, Applicants did not provide any enabling disclosure on how to alter the indirect band gap germanium material or silicon-germanium alloy to the direct band gap germanium material or silicon-germanium alloy by the noble gas atoms.
Therefore, Applicants’ claimed invention appears to be a theoretical concept of altering the indirect band gap germanium material or silicon-germanium alloy to the direct band gap germanium material or silicon-germanium alloy by strategically placing the noble gas atoms or other atoms with the low atomic number less than 10 at unspecified at least a portion of the lattice interstitial sites with an atomic precision rather than enabling one of ordinary skill in the art to achieve such a phenomenon, and claim 4 thus may also fail to comply with the 35 USC 101 requirement, because the inventive concept that results in the claimed invention may be directed to an abstract idea of a research plan.
(2) Further regarding claim 4, Applicants did not originally disclose how to trap noble gas atoms or other atoms with a low atomic number at at least a portion of lattice interstitial sites, which is a required process for forming the claimed invention, because (a) for example, the small Li atoms shown in Figs. 3 and 4 of current application do not form any bonds with the lattice atoms, and thus would diffuse relatively freely to other substitutional or interstitial sites, which would alter the stress applied to the adjacent Si or Ge lattice atoms constantly, (b) noble gas atoms would not be able to form any bonds with the Si or Ge lattice atoms, and therefore, the noble gas atoms will also diffuse relatively freely to other substitutional or interstitial sites, which would alter the stress applied to the adjacent Si or Ge lattice atoms constantly, and (c) therefore, it is clear that Applicants did not enable one of ordinary skill in the art to alter the indirect band gap germanium material or silicon-germanium alloy to the direct band gap germanium material or silicon-germanium alloy since the noble gas atoms or other atoms with the low atomic number less than 10 would not be trapped at the same locations, and would diffuse relatively freely, resulting in no (substantial) stress applied to the Si or Ge lattice atoms, and if arguendo there is any stress applied to the adjacent lattice atoms, the stress would be gone with the diffusion of the noble gas atoms and/or other atoms with the low atomic number less than 10.
(3) Regarding claims 4 and 8, Applicants claim “noble gases or other atoms with a low atomic number less than 10” in claim 4, and further claim the concentration of the noble gases in claim 8.  However, Applicants did not enable one of ordinary skill in the art to trap the noble gas atoms at at least a portion of the interstitial sites of the germanium material or silicon-germanium alloy to be able to measure the claimed concentration of the noble gas atoms, because noble gas atoms, since they are not bonded to the Si or Ge lattice atoms, will diffuse relatively freely out of the germanium material or silicon-germanium alloy, and then evaporate into the ambient.  Therefore, while the claimed noble gas concentration may be intended, one cannot measure the claimed content of the noble gas in claim 8.
Claims 5-8 depend on claim 4, and therefore, claims 5-8 also fail to comply with the enablement requirement.

Claims 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while arguendo being enabling for a certain atom with “a low atomic number less than 10”, does not reasonably provide enablement for forming the direct band gap germanium material or silicon-germanium alloy by using any atoms with a low atomic number less than 10 such as hydrogen, helium or boron.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  It appears that Applicants originally disclose lithium atoms as other atoms with a low atomic number, but Applicants did not originally disclose on how to enable one of ordinary skill in the art to use other atoms with a low atomic number less than 10, especially hydrogen and helium that each has a smaller atomic number than lithium, to alter the indirect band gap germanium material or silicon-germanium material to the direct band gap germanium material or silicon-germanium material when hydrogen and helium atoms would diffuse relatively freely in the claimed germanium material and silicon-germanium alloy.

Claims 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while arguendo being enabling for a certain number of “lattice interstitial sites of the silicon-based material” “filled with at least one of noble gas atoms or other atoms with a low atomic number less than 10” recited on lines 6-8 of claim 4, does not reasonably provide enablement for forming the direct band gap germanium material or silicon-germanium alloy by using “at least a portion of lattice interstitial sites of the silicon-based material (emphasis added)” filled with “at least one of noble gas atoms or other atoms with a low atomic number less than 10” as recited on lines 6-8, because (a) “at least a portion of lattice interstitial sites” can imply one or more lattice interstitial sites as well as an entirety of lattice interstitial sites, and (b) Applicants did not provide an enabling disclosure of transforming the energy band structure of the silicon-based material from the indirect band gap to the direct band gap when, for example, one lattice interstitial site is filled with a noble gas atom or a low atomic number atom.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 4, it is not clear what the claimed invention is, and whether the claimed invention comprises “a silicon-based material” recited on line 3, because (a) it appears that the claimed invention comprises “a silicon-based material” recited on line 3, and (b) however, Applicants further claim “a lattice volume expansion of the silicon-based material” on line 9, which suggests that “a silicon-based material” recited on line 3 is a feature of an intermediate product whose lattice volume is caused to expand in the final structure.
(2) Also regarding claim 4, it is not clear whether “at least one of noble gas atoms or other atoms with a low atomic number less than 10” recited on lines 7-8 can imply one or more of other atoms with a low atomic number less than 10, and one or more of noble gas atoms and other atoms with a low atomic number less than 10 as well as one or more of noble gas atoms.
(3) Further regarding claim 4, it is not clear whether “other atoms with a low atomic number less than 10” implies any atom with a low atomic number less than 10, i.e. hydrogen, lithium, beryllium, boron, carbon, nitrogen, oxygen and fluorine, because (a) at least one atom with a low atomic number less than 10 such as hydrogen would not be able to cause the claimed lattice volume expansion of the silicon-based material, and (b) lines 15-18 of column 7 of Moroz et al. (US 10,516,725) states that boron diffuses via Si interstitials in a silicon-germanium alloy when a germanium content is small, and therefore, rather than causing a lattice volume expansion of the silicon-based material, at least boron would diffuse through the lattice interstitial sites that Applicants claim to be filled with the other atoms with a low atomic number less than 10.
(4) Still further regarding claim 4, it is not clear how “a lattice volume expansion of the silicon-based material” recited on line 9 can occur, because (a) as discussed above, the noble gas atoms or other atoms with a low atomic number would not be bonded to the lattice atoms according to Applicants’ original disclosure unless there is a specific mechanism, and (b) when there is no covalent bonding between the lattice atoms of silicon or germanium with the noble gas atoms or other atoms with a low atomic number less than 10, the noble gas atoms or other atoms with a low atomic number less than 10 would not be able to cause the claimed lattice volume expansion of the silicon-based material.
(5) Still further regarding claim 4, it is not clear how “a lattice volume expansion of the silicon-based material” recited on line 9 can “transform an energy band structure of the silicon-based material from an indirect band gap to a direct band gap” as recited on lines 9-11, because (a) a simple swelling of the silicon-based material would not cause the claimed transformation of the energy band structure, and (b) rather, the claimed transformation of the energy band structure would require a certain strain applied to the silicon-based material in a specific but undisclosed direction, which Applicants do not specifically claim, rendering claim 4 indefinite.
(6) Still further regarding claim 4, it is not clear what the word “silicon-based” recited in the preamble refers to, because (a) Applicants claim a germanium material or a silicon-germanium alloy, and the silicon-germanium alloy naturally comprises silicon, and (b) therefore, it is not clear whether the germanium material comprises at least a small amount of silicon, or whether a pure germanium can also be referred to as a “silicon-based material”.
(7) Still further regarding claim 4, it is not clear what “at least a portion” in the limitation “at least a portion of lattice interstitial sites” recited on line 6 refer to, and whether “at least a portion of lattice interstitial sites” can be any one or more of lattice interstitial sites including one lattice interstitial site all the way to an entirety of lattice interstitial site, or “at least a portion of lattice interstitial sites” should be very specific lattice interstitial sites, because (a) as discussed above, Applicants did not originally disclose how noble gas atoms or other atoms with a low atomic number less than 10 would alter an indirect band gap germanium material or silicon-germanium alloy to a direct band gap germanium material or silicon-germanium alloy, how many noble gas atoms or other atoms with the low atomic number less than 10 are needed to alter the indirect band gap germanium material or silicon-germanium alloy to the direct band gap germanium material or silicon-germanium alloy, where the noble gas atoms or other atoms with the low atomic number less than 10 should be placed to alter the indirect band gap germanium material or silicon-germanium alloy to the direct band gap germanium material or silicon-germanium alloy unless random and arbitrary distribution of the noble gas atoms or other atoms with the low atomic number less than 10 would be able to alter the indirect band gap germanium material or silicon-germanium alloy to the direct band gap germanium material or silicon-germanium alloy, etc., and (b) however, Applicants did not originally disclose anything specific in terms of “at least a portion of lattice interstitial sites”, and therefore, it is not clear whether, for example, one lattice interstitial site at any arbitrary location can be filled with noble gas atoms or other atoms with the low atomic number less than 10 to alter the indirect band gap germanium material or silicon-germanium alloy to the direct band gap germanium material or silicon-germanium alloy.
(8) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the number corresponding to “at least a portion of” in the limitation “at least a portion of lattice interstitial sites” recited on line 6, because when adding a certain number of noble gas atoms or other atoms with the low atomic number less than 10 alter the indirect band gap germanium material or silicon-germanium alloy to the direct band gap germanium material or silicon-germanium alloy, adding too many noble gas atoms or other atoms with the low atomic number less than 10 would alter the direct band gap germanium material or silicon-germanium alloy back to the indirect band gap germanium material or silicon-germanium alloy as the conduction band and valence band continue to shift with the addition of the noble gas atoms and/or other atoms with the low atomic number less than 10.
(9) Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the number corresponding to “at least a portion of” in the limitation “at least a portion of lattice interstitial sites” recited on line 6 of claim 4 for the germanium material or silicon-germanium alloy recited on lines 4-5 of claim 4, and the composition of the silicon-germanium alloy for the claimed concentrations of the noble gas atoms recited in claim 8, because (a) when adding a certain number of noble gas atoms or other atoms with the low atomic number less than 10 alter the indirect band gap germanium material or silicon-germanium alloy to the direct band gap germanium material or silicon-germanium alloy, adding too many noble gas atoms or other atoms with the low atomic number would alter the direct band gap germanium material or silicon-germanium alloy back to the indirect band gap germanium material or silicon-germanium alloy as the conduction band and valence band continue to shift with the addition of the noble gas atoms and/or other atoms with the low atomic number less than 10, and (b) in addition, different compositions of the silicon-germanium alloy require different concentrations of the noble gas atoms to form the direct band gap structure, but claim 8 appears to claim that, for example, Si0.1Ge0.9 and Si0.9Ge0.1 would need the same concentration of the noble gas atoms for forming the direct band gap structure.
(10) Still further regarding claim 4, it is not clear what the phrase “filled with” recited on line 7 suggests, because (a) as can be seen in Figs. 3 and 4 of current application, even if there are Li atoms at interstitial sites, those interstitial sites are not exactly filled with the Li atoms, and (b) in addition, the noble gas atoms and other atoms with the low atomic number less than 10 will diffuse to other locations such as substitutional sites or interstitial sites, and therefore, even if arguendo some interstitial sites are temporarily filled, those interstitial sites will soon be vacated by the diffusing noble gas atoms and other atoms with the low atomic number less than 10.
Claims 5-8 depend on claim 4, and therefore, claims 5-8 are also indefinite.
(11) Regarding claim 8, it is not clear how the claimed content of the noble gas atoms can be measured, because (a) noble gas atoms will diffuse inside the germanium material or silicon-germanium alloy, and then evaporate into the ambient, (b) Applicants did not originally disclose how to trap the noble gas atoms at some of the interstitial sites, (c) even if arguendo Applicants introduced the claimed noble gas atoms having the claimed contents, the noble gas atoms will diffuse away from the originally placed interstitial sites, and there will be much less or even zero noble gas atoms at the interstitial sites over time, and (d) in this case, even for the same material, the claim limitation of claim 8 may or may not be satisfied depending on when the content of the noble gas atoms is measured over time.
(12) Further regarding claim 8, it is not clear whether the claimed concentration relative to the germanium atoms suggests that the claimed noble gas atoms are in the germanium material recited in claim 4, because the claimed concentrations of the noble gas atoms may not allow forming a direct band gap silicon-germanium alloy since the band gap structure of the germanium material is different from the band gap structure of the silicon-germanium alloy.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-7, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yamamoto et al. (US 7,446,348)
Regarding claims 4-7, Yamamoto et al. disclose a silicon-based direct band gap light-emitting material (Title), comprising: a silicon-based material (Fig. 7) (col. 7, lines 12-16) comprising: a germanium material or a silicon-germanium alloy (col. 9, lines 7-12), which is also indefinite as discussed above under 35 USC 112(b) rejections, wherein at least a portion of lattice interstitial sites of the silicon-based material is filled with at least one of noble gas atoms or other atoms with a low atomic number less than 10 (heteroatom Z, which is fluorine (F)) by at least one of ion implantation, electrochemical implantation, or epitaxial growth, which is directed to a product by process limitation, to cause a lattice volume expansion of the silicon-based material, which is not enabled, is indefinite and/or is inherent in Yamamoto et al. because Yamamoto et al. disclose all the other claim limitations, to transform an energy band structure of the silicon-based material from an indirect band gap, thereby obtaining the silicon-based direct band gap light-emitting material (claim 4), wherein the silicon-based direct band gap light-emitting material is a crystalline structure (Fig. 7 and Title) characterized in having a regular tetrahedral bonding (claim 5), wherein the crystalline structure (Fig. 7) characterized in having the regular tetrahedral bonding is a diamond structure or a biaxially strained diamond-like structure (claim 6), and the silicon-based direct band gap light-emitting material is a bulk material, a thin film material, or a micro/nano structure material (claim 7).

Response to Arguments
Applicants’ arguments with respect to claim 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reano et al. (US 10,418,238)
Shimizu et al. (US 7,977,693)
Yamamoto et al. (US 7,838,894)
Lourenco et al., “Silicon-based light emitting devices,” Vacuum 78 (2005) pp. 551-556.

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        November 23, 2022